NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are allowed.

Allowable Subject Matter
Claims 1-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. Donato on 7/1/22.
The application has been amended as follows: 

1) (Currently Amended) A modular railing baluster system, comprising: 
a mounting device having an upper end and a lower end; an upper connector affixed to the upper end of the mounting device; 
a lower connector affixed to the lower end of the mounting device; 
an offset baluster member having an upper portion and a lower portion that are aligned parallel to a middle offset portion; 
a vertical baluster member directly adjacent the offset baluster member, wherein the vertical baluster member is linear; 
wherein a continuous gap is defined between the middle offset portion of the offset baluster member and the 

	Please also amend the language, “a directly adjacent vertical baluster member” to recite, “a directly adjacent linear vertical baluster member” in the last line of claim 10.  

	In consideration of the above, claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, a vertical baluster member directly adjacent the offset baluster member; wherein a continuous gap is defined between the middle offset portion of the offset baluster member and the directly adjacent vertical baluster member.  While reference US 2005/0072098 discloses offset vertical baluster members with continuous gaps therebetween, it does not disclose any linear vertical baluster member (nor does it disclose a mounting device or upper and lower connectors).  The entire purpose of ‘098 is to provide all curved balusters, and thus, it would be beyond the level of ordinary skill to arbitrarily provide for at least a single, linear vertical baluster member therein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635